Citation Nr: 1510312	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-30 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to April 2008.
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA.


FINDING OF FACT

The right knee disorder present in service resolved without residuals, and the Veteran's current right knee disorder is not etiologically related to service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in an October 2009 letter, prior to the February 2010 rating decision on appeal.

The record also reflects that the Veteran's service treatment records (STRs) and post-service VA medical records have been obtained.  In addition, the Veteran was afforded a VA examination in February 2010 that the Board finds to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
Factual Background and Analysis

In his October 2009 claim, the Veteran contended that he incurred prepatellar bursitis in March 2007.

A July 2006 service treatment record (STR) reports that the Veteran gave a 3-day history of right knee pain since dropping onto his straight, extended right knee during a pull-up.  The Veteran was diagnosed with right patellofemoral pain syndrome and given light duty.  A December 2007 report of medical history notes that the Veteran had a sports-related knee contusion and used a knee brace in July 2007, but was currently doing well.

A February 2010 VA examination report notes that the Veteran reported an in-service injury of his right knee from dropping onto the straight, extended knee.  He reported intermittent pain in the right knee after the initial injury while running and climbing stairs, with pain worsening in winter and flare-ups occurring about one week each month.  The examiner noted the right knee was positive for pain, giving way, instability, and flare-ups every two to three weeks due to running, cold weather, and stairs.  An X-ray examination disclosed that the right knee was normal.  The examiner diagnosed patellofemoral pain syndrome.  The examiner opined that it was less likely as not that the Veteran's right knee bursitis prepatellar and joint pain were caused by or a result of the fall in service that resulted in a diagnosis of patellofemoral pain syndrome and light duty.  The examiner found that the Veteran did suffer an injury of the right knee in service but the Veteran subsequently returned to full duty afterward and did not report any further symptomology regarding right knee pain or seek any related health care for pain or injury since 2006.  The examiner concluded that there was no demonstration of continued pathology directly resulting from the in-service injury and noted that the X-rays of the right knee were normal without evidence of pathology.

In March 2010, the Veteran reported experiencing sharp pain in his right knee when it is cold.  In July 2010, the Veteran stated that he disagreed with the February 2010 VA examiner's contention that he had no limitations on standing or walking because he had to rest for several minutes after prolonged standing or walking.  The Veteran further noted in response to the February 2010 VA examination report that he did not seek medical treatment for his right knee because he had no insurance.

VA treatment records dated from March 2010 to February 2014 are negative for evidence of a right knee disability.

After careful review of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim.  The Board notes that the Veteran's STRs indicate he had a right knee injury during service but they do not show that he was found to have a chronic right knee disorder.  While the Veteran has reported a history of intermittent right knee pain since the in-service injury, there is no medical evidence to support the notion that the currently diagnosed right knee disability began in service or is related to any incident of service, to include a July 2006 in-service injury.  Moreover, a February 2010 VA examiner, following a review of the evidence of record, physical and X-ray examinations of the Veteran, and interview with the Veteran, concluded that the Veteran's current disability is not linked to his active service, to include the in-service injury.  

The Board notes that evidence does show that the Veteran reported knee trouble in a December 2007 report of medical history, in which he stated he used a knee brace in July 2007 for a sports-related knee contusion.  The Veteran did not specify the knee to which he was referring.  However, during a November 2009 VA examination, the Veteran reported left parapatellar knee pain in active service that was diagnosed as patellofemoral syndrome in 2007.  Further, the Veteran responded to the February 2010 VA examiner's opinion that found no nexus between his in-service right knee symptoms and current right knee patellofemoral pain syndrome and did not object to the examiner's characterization that the Veteran's only complaints of right knee pain were related to a July 2006 right knee injury that had resolved.  Therefore, the Board finds the February 2010 VA medical opinion to be highly probative.  

Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


